Citation Nr: 1538274	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  15-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for chronic adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1944 to November 1944.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran service connection for chronic adjustment disorder with mixed anxiety and depressed mood, assigning an initial evaluation of 30 percent from August 26, 2013 (the date of VA's receipt of the Veteran's original compensation claim).  The Veteran appeals the initial rating assigned.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

From August 26, 2013 to the present, the Veteran's service-connected chronic adjustment disorder with mixed anxiety and depressed mood is primarily manifested by recurring panic attacks occurring 3 - 5 times per week with chronic sleep impairment, treated with pharmacotherapy; this psychiatric disorder is objectively demonstrated to be manifested by clinical findings of occupational and social impairment with occupational and social impairment due to mild or transient psychiatric symptoms that decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  







CONCLUSION OF LAW

The criteria for an initial rating of 50 percent (and no higher) for chronic adjustment disorder with mixed anxiety and depressed mood have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9413-9440 (2015).      


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

A. VCAA

With respect to the initial rating claim decided on the merits herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) was since revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal for an increased initial evaluation for chronic adjustment disorder with mixed anxiety and depressed mood is a downstream issue from a rating decision that initially established service connection for the aforementioned  disability and assigned the initial rating being contested and its effective date.  The United States Court of Appeals for Veterans' Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claim for a higher initial evaluation for the psychiatric disability at issue, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

The Board notes that in its response to VA's request for pertinent records in its possession, the Social Security Administration (SSA) reported that any medical records associated with the Veteran's claim for SSA benefits that were once in the SSA's possession have since been destroyed and are no longer available.  

As the initial rating issue for the service-connected psychiatric disorder stems from the Veteran's original service connection claim, which was filed on August 26, 2013, the relevant time period and evidence that must be addressed in the adjudication of this matter encompasses the period from the date of claim to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2015); Fenderson v. West, 12 Vet. App. 119, 125 (1999).  In this regard, clinical records pertinent to the aforementioned period, which include the report of an August 2014 VA examination assessing the psychiatric disability at issue and VA and private treatment reports that are current up to 2015,  have been obtained and associated with the claims file and viewable on the VBMS and Virtual VA electronic information databases.  

The Board has reviewed the August 2014 examination report as it pertains to the increased initial rating claim on appeal and notes that the Veteran's clinical history was acknowledged by the VA clinician who performed it, and that the examiner provided adequate discussion of her clinical observations and rationales to support her findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The Board finds the examination to be current and the disability picture it presents is consistent with the other pertinent clinical evidence of record.  The Board's review of the examination report does not indicate any obvious omissions, irregularities, or flaws that would render it inadequate.  As the Board adjudicates this claim based on consideration of not only the VA examination report but also the entirety of the evidentiary record, which includes private and VA medical treatment reports and the appellant's written contentions, it does not find sufficient basis to remand the case for a new examination or an addendum.  The VA medical examination of record is therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of his claim.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

B. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2015).  

The Veteran has been clinically diagnosed as having a chronic psychiatric disorder that was linked to his brief period of active naval service during the Second World War.  He filed his original claim for VA compensation for a chronic acquired psychiatric disability on August 26, 2013.  By rating decision dated in August 2014, he was granted service connection for chronic adjustment disorder with mixed anxiety and depressed mood, effective August 26, 2013.  This disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413-9440 (2015). 

Diagnostic Code 9413-9440 provides that chronic adjustment disorder with mixed anxiety and depressed mood is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2015).  The Veteran's service-connected psychiatric disorder is currently evaluated as 30 percent disabling from August 26, 2013.  The Court in Mittleider v. West, 11 Vet. App. 181 (1998), has essentially held that any additional Axis I diagnoses other than the specific service-connected diagnosis be attributed to the service-connected psychiatric disability as the primary underlying condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996); but see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (separate service connection grants may be assigned for separately-diagnosed psychiatric disorders when warranted).

A 30 percent rating for chronic adjustment disorder with mixed anxiety and depressed mood is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for chronic adjustment disorder with mixed anxiety and depressed mood is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for chronic adjustment disorder with mixed anxiety and depressed mood is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for chronic adjustment disorder with mixed anxiety and depressed mood is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

By history, the Veteran's service treatment records reflect that he was deemed to be psychiatrically normal on entry into active naval service in September 1944.  Shortly thereafter, he was assessed with an "inadequate personality" with indications of anxiety, for which he was ultimately deemed to be rendered unfit for military service and formed the basis for his medical discharge from active duty in November 1944.  Nearly seven decades later, the Veteran filed his original claim for VA compensation for an acquired psychiatric disorder, submitting an August 2013 opinion from his private physician, Michael S. Myers, M.D., which positively linked the claimant's current diagnosis of chronic anxiety to his period of military service.  In an August 2014 nexus opinion, a VA psychologist presented an Axis I diagnosis of chronic adjustment disorder with mixed anxiety and depressed mood and determined that this diagnosis was represented by the Veteran's "inadequate personality" assessment in service and therefore, in the absence of any clinical evidence of premorbid behavioral health problems prior to his entry into the Navy, was at least as likely as not incurred in active military service.  The Veteran was awarded service connection on this basis.

Private psychiatric treatment records for the period from 2013 - 2014 show that the Veteran was prescribed psychotropic anti-anxiety medication for his Axis I disability.  

The report of an August 2014 VA examination shows that the Veteran's symptoms associated with his service-connected psychiatric disability were depressed mood, anxiety, panic attacks that occurred weekly or less often, and chronic sleep impairment.  Mental status examination shows that he was appropriately and neatly dressed and groomed and was alert and oriented on all spheres.  His mood appeared to be mildly anxious and his affect was described as broad, appropriate and reactive.  The clinician observed that the Veteran was pleasant, cooperative, and easy to engage in conversation, displaying appropriate eye contact and clear and spontaneous speech that was presented at an average rate and volume.  His concentration and judgment did not appear to be impaired, his thoughts were goal-directed and well organized, and he did not seem to be experiencing hallucinations, delusions, or mania.  He denied having any current suicidal ideation.  Accordingly, the VA clinician determined that the Veteran's Axis I diagnosis of chronic adjustment disorder with mixed anxiety and depressed mood was manifested by occupational and social impairment due to mild or transient psychiatric symptoms, which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.

May 2013 and May 2014 VA treatment reports shows that although the Veteran was in his late 80s in age, he was able to drive himself safely in an automobile and was deemed to be a very high-functioning individual who was independent in all of his basic and instrumental activities of daily living and competent to handle his own finances, managing his own investments in the stock market.  He was noted to enjoy visiting his children regularly and also visited a casino every other week.

The Veteran's treating physician, Dr. Myers, opined in November 2014 and January 2015 that the Veteran's anxiety and adjustment disorder caused him to experience chronic insomnia and recurrent episodes of anxiety, depression, and panic attacks approximately 3 - 4 times per week, for which he was prescribed psychotropic medication to help him cope with his loss of sleep and anxiety.

VA clinical records dated 2013 - 2015 show, as relevant, that the Veteran was prescribed medication to treat his complaints of chronic anxiety and insomnia, with panic attacks occurring 4 - 5 times per week.  There were no indications of hospitalizations or emergency room visits during this period. A behavioral and psycho-social cognitive status assessment shows that the Veteran was oriented to person, place, time and situation, well-groomed, had no compromised attention span, no memory deficits, no suicidal ideation or depression, and no inability to understand instructions, and demonstrated functional expressive and receptive communication.
    
According to the Veteran's social and occupational history presented in his clinical records, he was married to and currently lived with the same spouse for over 55 years and had three adult children and several grandchildren and great-grandchildren.  He entered the labor workforce following his separation from service in November 1944 and was employed at General Motors Corporation as a tinsmith, retiring from this company at age 58 after a career lasting approximately 42 years.  

The Board has considered the foregoing evidence regarding the Veteran's service-connected chronic adjustment disorder with mixed anxiety and depressed mood and concludes that it presents a picture of psychiatric impairment throughout the entirety of the claim period, from August 26, 2013 to the current time, which more closely approximates the criteria for a 50 percent evaluation.  The primary manifestations of his anxiety disorder are frequent and weekly anxiety and panic attacks, which occur at a rate of at least and up to five times per week, with impaired sleep.  The Board notes that the August 2014 VA examiner's conclusions regarding the occupational impact of the Veteran's psychiatric disorder essentially characterized his impairment as more closely matching the criteria for a 30 percent evaluation under Diagnostic Code 9413 - 9440.  However, the rating criteria for a 50 percent evaluation specifically recognize weekly panic attacks.  Accordingly, resolving any doubt in favor of the claimant, the Board finds that this level of impairment is better reflected in the criteria for a 50 percent evaluation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although the symptoms of weekly panic attacks and persistent insomnia impose a measure of occupational impairment on the Veteran, the psychiatric symptoms presented in the objective evidence do not, however, more closely approximate the criteria for a 70 percent evaluation.  The clinical evidence indicates that the Veteran's chronic adjustment disorder with mixed anxiety and depressed mood, at its worst, imposes only occupational and social impairment with reduced reliability and productivity impairment in his social, occupational, and scholastic  functioning.  The Veteran is demonstrably oriented on all spheres, is not a threat to his own personal safety or the safety of others, is not unable to maintain his own personal hygiene, and does not suffer from any memory impairment.  He functions on a very high level, notwithstanding his weekly panic attacks and chronic sleep impairment, as indicated by notations in the clinical record showing that he was able to safely operate an automobile.  He was independent in all of his basic and instrumental activities of daily living, competent to handle his own finances and manage his own stock market investments.  The Board further notes that he is not socially isolated because of his psychiatric disability, as he was noted to enjoy visiting his children regularly and also engaged in visits to such highly populated public venues as a casino every other week.
 
Therefore, in view of the foregoing discussion, the Board concludes that a 50 percent initial rating, and no higher, is to be assigned to the Veteran for his service connected chronic adjustment disorder with mixed anxiety and depressed mood, as this evaluation appropriately compensates him for the level of his psychiatric impairment during the entire pendency of the claim.                    

In deciding this claim, the Board acknowledges that the Veteran is competent to report his psychiatric symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA and private medical professionals who have examined and treated him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased psychiatric symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

A rating in excess of the assigned schedular evaluation for the Veteran's service-connected psychiatric disability addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's chronic adjustment disorder with mixed anxiety and depressed mood, which is presently his sole service-connected disability, has presented such an unusual or exceptional disability picture at any time between August 26, 2013 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected psychiatric disability.  Furthermore, although he Veteran is retired, the evidence does not objectively indicate that he is completely precluded from engaging in gainful employment solely because of his chronic adjustment disorder with mixed anxiety and depressed mood.  The criteria of the applicable rating schedules are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the disability at issue, as individually considered.  

The Board cannot concede that the Veteran's chronic adjustment disorder with mixed anxiety and depressed mood, standing by itself, causes marked interference with his employment capacity.  Higher ratings are available for the Veteran's psychiatric disability, but for the reasons described in the above decision, these higher ratings were denied.  The clinical evidence and medical opinions fail to show that the disability picture created by chronic adjustment disorder with mixed anxiety and depressed mood, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular rating presently assigned to this psychiatric disability adequately reflects the state of its impairment for the period to which it is applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this matter.



ORDER

An initial evaluation of 50 percent, and no higher, for chronic adjustment disorder with mixed anxiety and depressed mood is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


